798 F. Supp. 2d 1243 (2011)
UNITED STATES of America, Plaintiff,
v.
Edward CHRISTY, Defendant.
No. CR 10-1534 JB.
United States District Court, D. New Mexico.
July 12, 2011.
Kenneth J. Gonzales, United States Attorney, Charlyn E. Rees, Holland S. Kastrin, Assistant United States Attorneys, Albuquerque, NM, for Plaintiff.
Lee P. McMillian, Law Offices of Lee McMillian, P.C., South Houston, TX, for Defendant.


*1244 MEMORANDUM OPINION AND ORDER

JAMES O. BROWNING, District Judge.
THIS MATTER comes before the Court on the Defendant's Motion for Leave to File Out of Time Response to United States' Motion to Reconsider Suppression Order and Reopen the Suppression Hearing, filed July 8, 2011 (Doc. 148). The Court held a hearing on July 8, 2011. The primary issue is whether the Court should grant Defendant Edward Christy's request for leave to file his response to the United States' Motion to Reconsider Suppression Order (Doc. 127) and Reopen the Suppression Hearing, filed June 9, 2011 (Doc. 133), by July 14, 2011. At the hearing, Plaintiff United States of America did not oppose the Court granting Defendant Edward Christy's motion. The United States filed its motion on June 9, 2011. See Doc. 133. Christy's counsel represents that, despite diligent effort, he has not had time to complete his response to the United States' motion. Christy's counsel states that, of the twenty working days since the United States filed its thirty-four page motion, he has had only four days in which he did not have to attend court or in which he did not have other job requirements outside of his county or state of residence. Christy's counsel represents that he has not had adequate conflict-free time to respond to the United States' motion in a way that will assure Christy of adequate assistance of counsel in this matter. The Court grants Christy leave to file his response no later than Thursday, July 14, 2011. Allowing Christy extra time to file his response is in the best interest of justice, will not prejudice any party to this case, and will not, by itself, result in a delay of the current trial date.
IT IS ORDERED that the Defendant's Motion for Leave to File Out of Time Response to United States' Motion to Reconsider Suppression Order and Reopen the Suppression Hearing, filed July 8, 2011 (Doc. 148), is granted.